Title: To Benjamin Franklin from Samuel Cooper, 13 May 1778
From: Cooper, Samuel
To: Franklin, Benjamin


My dear Sir,
Boston. 13. May. 1778.
Having been inform’d that the French Frigate from Corunna with Duplicates for the Congress, is immediately to sail, I sit down to congratulate you on the agreable Prospect of our Affairs, and to acknowledge your kind Favors of the 17th. and 27th Feby. last, which were the more welcome as I had not heard from you by Letter for a twelve month, and as they bro’t us the most happy Tydings. I thank Heaven that has crown’d your important Services to our Country with so much Success. You once told me in a Letter, as you were going to France the Public had had the eating your Flesh, and seem’d resolv’d to pick your Bones. We all agree, the nearer the Bone the sweeter the Meat. I receiv’d your Letter of the 27th Feby., which first came to Hand, on a Sunday, just as I was going to perform divine Service in Public. I had Time just as I was stepping into the Pulpit only to read the first Paragraph containing an assurance of the signing the Treaties. For this I gave public Thanks, and implor’d the Blessing of Heaven on the King of France and his Dominions. It was a new Thing in more Senses than one, and struck the whole Congregation with an agreable Surprize, who most cordially joyn’d in that Act of Devotion. Your agreable Dispatches came at a most seasonable Time. After having done great Things we needed something to give [?] us a new Spring. Congress had languish’d for some Accounts from you; and by some strange Fatality had receiv’d none for a Year. They however had by this Means an opportunity of doing themselves peculiar Honor for uncertain as they were what Turn Things would take in Europe; and Genl: Howe, by Order of the British Ministry, taking the first opportunity of sending to them North’s two Bills, after one reading only, and notwithstanding Reports receiv’d of large Reinforcements coming from Britain, they pass’d the most firm and spirited Resolves upon that Occasion. This Circumstance ought to be mention’d to their Honor in Europe as well as America.
I know not the Name of the Commander of the Frigate, or rather I have forgot it, by whom this may be deliver’d to you: I had the Honor of dining with him and all the French Gentlemen here, and Mr. Holker &c. at a public Entertainment, and Yesterday at Genl: Heath’s; I hope they will find no Reason to complain of their Reception. I hope soon to write you a long Letter; but am now oblig’d to close with ev’ry Sentiment of Esteem and Friendship, Your’s
S.C.
 
Addressed: The Honorable / Benjn: Franklin Esqr. / Plenipotentiary from The States / of America / At the Court of France.
Notation: S. Cooper Boston 13 May 1778.
